Title: From James Madison to Benjamin Romaine, 26 January 1822
From: Madison, James
To: Romaine, Benjamin


                
                    Dr. Sir
                    Montpr. Jany 26. 1822
                
                I have duly recd. the two pamphlets which followed your favor of the 11th inst. Not having critically examined, as you have done, the Constitution on foot with an eye to a comparison with the existing one, or to its connection with the Constitution of the U. States, I cannot presume to

speak of its merits or defects in either respect. I have indulged the reflection only, that it is propitious to the cause of self-Government, that the trying task of revising an established Constitution should have been so deliberately conducted, & so tranquilly concluded, by a Body elected and acting in conformity to the freedom & forms of the popular System.
                
                    J. M.
                
            